Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
2.	Claims 1-12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the limitation in bold, a method for controlling fault of a three phase four wire interlinking converter, the method comprising: 
obtaining a first d-q-o coordinate plane based on an internal phase angle of output voltage produced from each phase of an inverter; 
converting the first d-q-o coordinate plane to a second d-q-o coordinate plane based on the o-axis configured differently from the first d-q-o coordinate plane; 
obtaining an output voltage vector for determining a fault location by performing d-q transform on the second d-q-o coordinate plane, wherein a signal having a phase difference of 120 degrees is converted into a signal having a phase difference of 90 degrees; 
determining occurrence of a fault and an area related to the fault based on the output voltage vector; and 
allocating, in the occurrence of the fault, a zero voltage vector to the area related to the fault, 
wherein a symmetric space vector voltage modulation method is applied to determine an order of providing the zero voltage vector, 
wherein the symmetric space vector voltage modulation method refers to a method in which an effective voltage vector exists in the center of one period after modulation and the zero voltage vector is applied before and after the effective voltage vector for a specific time, and
wherein the specific time is determined based on a combination of six effective voltage vectors and two zero voltage vectors selected in an occurrence of a line-to-line short circuit.  

Claims 2-6 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 
Independent claim 7 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the limitation in bold, a three phase four wire interlinking converter system, the system comprising: 
an inverter converting DC power to three phase AC power and outputting the three phase AC power; and 
a processor controlling switching components included in the inverter to control the three phase output AC power separately for each phase, 
wherein the processor is configured to: 
obtain a first d-q-o coordinate plane based on an internal phase angle of output voltage produced from the each phase of the inverter; 
convert the first d-q-o coordinate plane to a second d-q-o coordinate plane based on the o-axis configured differently from the first d-q-o coordinate plane; 
obtain an output voltage vector for determining a fault location by performing d-q transform on the second d-q-o coordinate plane, wherein a signal having a phase difference of 120 degrees is converted into a signal having a phase difference of 90 degrees; 
determine occurrence of a fault and an area related to the fault based on the output voltage vector; and 
allocate, in the occurrence of the fault, a zero voltage vector to the area related to the fault, 
wherein a symmetric space vector voltage modulation method is applied to determine an order of providing the zero voltage vector, 
wherein the symmetric space vector voltage modulation method refers to a method in which an effective voltage vector exists in the center of one period after modulation and the zero voltage vector is applied before and after the effective voltage vector for a specific time, and
wherein the specific time is determined based on a combination of six effective voltage vectors and two zero voltage vectors selected in an occurrence of a line-to-line short circuit.  

Claims 8-12 depend directly or indirectly on claim 7 therefore these claims are also allowable as being dependent on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
4.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. All fail to teach or disclose the limitations indicated above.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z KYAW whose telephone number is (571)270-5391. The examiner can normally be reached M-F 8:00a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571)272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Htet Z. Kyaw/ (05/25/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837